      Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

TERRELL R. JONES,                               )
                                                )
                           Plaintiff,           )
                                                )
      vs.                                       )     Case No. 20-1142-JAR-KGG
                                                )
CITY OF WICHITA,                                )
                                                )
                           Defendant.           )
                                                )

                 MEMORANDUM & ORDER ON
      MOTION TO PROCEED WITHOUT PREPAYMENT OF FEES,
       REPORT & RECOMMENDATION FOR DISMISSAL AND
         RECOMMENDATION FOR FILING RESTRICTIONS

      In conjunction with his federal court Complaint (Doc. 1), Plaintiff Terrell

Jones has also filed an Application to Proceed Without Prepaying Fees or Costs

(“IFP application,” Doc. 3, sealed) with a supporting financial affidavit (Doc. 3-1).

After review of Plaintiff’s motion, as well as the Complaint, the Court GRANTS

the IFP application (Doc. 3) but recommends Plaintiff’s claims be dismissed for

failure to state a viable federal cause of action. The Court further recommends

that the District Court enter restrictions on Plaintiff’s continued filing in the

District of Kansas.

A.    Motion to Proceed IFP.


                                            1
     Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 2 of 13




      Under 28 U.S.C. § 1915(a), a federal court may authorize commencement of

an action without prepayment of fees, costs, etc., by a person who lacks financial

means. 28 U.S.C. § 1915(a). “Proceeding in forma pauperis in a civil case ‘is a

privilege, not a right – fundamental or otherwise.’” Barnett v. Northwest School,

No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26, 2000) (quoting White v.

Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)). The decision to grant or deny in

forma pauperis status lies within the sound discretion of the court. Cabrera v.

Horgas, No. 98-4231, 1999 WL 241783, at *1 (10th Cir. Apr. 23, 1999).

      There is a liberal policy toward permitting proceedings in forma pauperis

when necessary to ensure that the courts are available to all citizens, not just those

who can afford to pay. See generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir.

1987). In construing the application and affidavit, courts generally seek to

compare an applicant’s monthly expenses to monthly income. See Patillo v. N.

Am. Van Lines, Inc., No. 02-2162, 2002 WL 1162684, at *1 (D.Kan. Apr. 15,

2002); Webb v. Cessna Aircraft, No. 00-2229, 2000 WL 1025575, at *1 (D.Kan.

July 17, 2000) (denying motion because “Plaintiff is employed, with monthly

income exceeding her monthly expenses by approximately $600.00”).

      In the supporting financial affidavit, Plaintiff indicates he is 21 and single

with no dependents. (Doc. 3, sealed, at 1-2.) Plaintiff is currently unemployed,

but lists a modest amount he earned with his previous employer. (Id., at 2-3.) His


                                           2
      Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 3 of 13




lists no income or government benefits other than the recent government stimulus

check. (Id., at 4-5.) He does not own real property or an automobiles. (Id., at 3-

4.) He lists a small amount of cash on hand. (Id., at 4.) Plaintiff lists a cable bill

and a small amount for groceries as his only monthly expenses. (Id., at 5.)

Plaintiff has not filed for bankruptcy. (Id., at 6.)

      The Court finds that, based on the information provided, Plaintiff’s access to

the Court would be significantly limited absent the ability to file this action without

payment of fees and costs. The Court thus GRANTS Plaintiff leave to proceed in

forma pauperis. (Doc. 3, sealed.)

B.    Sufficiency of Complaint and Recommendation for Dismissal.

      Pursuant to 28 U.S.C. §1915(e)(2), a court “shall dismiss” an in forma

pauperis case “at any time if the court determines that . . . the action or appeal –

(I) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.” “When a plaintiff is proceeding in forma pauperis, a court has a duty

to review the complaint to ensure a proper balance between these competing

interests.” Mitchell v. Deseret Health Care Facility, No. 13-1360-RDR-KGG,

2013 WL 5797609, at *1 (D. Kan. Sept. 30, 2013). The purpose of § 1915(e) is

“the prevention of abusive or capricious litigation.” Harris v. Campbell, 804

F.Supp. 153, 155 (D.Kan. 1992) (internal citation omitted) (discussing similar


                                            3
      Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 4 of 13




language contained in § 1915(d), prior to the 1996 amendment). Sua sponte

dismissal under § 1915 is proper when the complaint clearly appears frivolous or

malicious on its face. Hall v. Bellmon, 935 F.2d 1106, 1108 (10th Cir. 1991).

      In determining whether dismissal is appropriate under § 1915(e)(2)(B), a

plaintiff’s complaint will be analyzed by the Court under the same sufficiency

standard as a Rule 12(b)(6) Motion to Dismiss. See Kay v. Bemis, 500 F.3d 1214,

1217-18 (10th Cir. 2007). In making this analysis, the Court will accept as true all

well-pleaded facts and will draw all reasonable inferences from those facts in favor

of the plaintiff. See Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir.2006). The

Court will also liberally construe the pleadings of a pro se plaintiff. See Jackson v.

Integra Inc., 952 F.2d 1260, 1261 (10th Cir.1991).

      This does not mean, however, that the Court must become an advocate for

the pro se plaintiff. Hall, 935 F.2d at 1110; see also Haines v. Kerner, 404 U.S.

519, 92 S.Ct. 594 (1972). Liberally construing a pro se plaintiff’s complaint means

that “if the court can reasonably read the pleadings to state a valid claim on which

the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite

proper legal authority, his confusion of various legal theories, his poor syntax and

sentence construction, or his unfamiliarity with pleading requirements.” Hall, 935

F.2d at 1110.




                                            4
      Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 5 of 13




      A complaint “must set forth the grounds of plaintiff’s entitlement to relief

through more than labels, conclusions and a formulaic recitation of the elements of

a cause of action.” Fisher v. Lynch, 531 F. Supp.2d 1253, 1260 (D. Kan. Jan. 22,

2008) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955,

1964-65, 167 L.Ed.2d 929 (2007), and Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir.1991) (holding that a plaintiff need not precisely state each element, but must

plead minimal factual allegations on those material elements that must be proved)).

“In other words, plaintiff must allege sufficient facts to state a claim which is

plausible – rather than merely conceivable – on its face.” Fisher, 531 F. Supp.2d

at 1260 (citing Bell Atlantic Corp. v. Twombly, 127 S.Ct. at 1974). Factual

allegations in the complaint must be enough to raise a right to relief “above the

speculative level.” Kay v. Bemis, 500 F.3d at 1218 (citing Bell Atlantic Corp. v.

Twombly, 127 S.Ct. At 1965).

      The Court’s relaxed scrutiny of the pro se plaintiff’s pleadings “does not

relieve [him] of the burden of alleging sufficient facts on which a recognized legal

claim could be based.” Hall, 935 F.2d at 1110. “Conclusory statements

unsupported by factual allegations are insufficient to state a claim, even for a pro

se plaintiff.” Olson v. Carmack, 641 Fed.Appx. 822, 825 (10th Cir. 2016). “This

is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury....” Hall, 935 F.2d at 1110.


                                           5
      Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 6 of 13




      While a complaint generally need not plead detailed facts, Fed.R.Civ.P. 8(a),

it must give the defendant sufficient notice of the claims asserted by the plaintiff so

that they can provide an appropriate answer. Monroe v. Owens, Nos. 01-1186, 01-

1189, 01-1207, 2002 WL 437964 (10th Cir. Mar. 21, 2002). Rule 8(a) requires

three minimal pieces of information to provide such notice to the defendant: (1) the

pleading should contain a short and plain statement of the claim showing the

pleader is entitled to relief; (2) a short and plain statement of the grounds upon

which the court’s jurisdiction depends; and (3) the relief requested. Fed. R. Civ. P.

8(a). After reviewing Plaintiff’s Complaint (Doc. 1) and construing the allegations

liberally, if the Court finds that she has failed to state a claim upon which relief

may be granted, the Court is compelled to recommend that the action be dismissed.

       Plaintiff has filed this case as a violation of his Constitutional rights as well

as his civil or equal rights, privileges, or immunities pursuant to 28 U.S.C. §1343.

(Doc. 3-1, sealed.) He alleges that he is a musical artist who has been “growing in

stature/publicity until recently.” (Doc. 1, at 7.) He further alleges that he has

“noticed the City of Wichita making the threat’s [sic] that if I further continue this

music career or try and leave the City a false charge or arrest may occur.” (Id.)

Plaintiff continues that Defendant “has also been working with multiple local




                                           6
      Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 7 of 13




businesses,” such as the trash service and Post office, “to insure that if I do leave or

further this career they would have other’s [sic] to lie for them.”1 (Id., at 8.)

       The Court finds that these alleged threats that something may or may not

occur in the future do not constitute an actionable violation of Plaintiff’s

Constitutional or civil rights. The Court thus recommends to the District Court

that Plaintiff’s claim be dismissed for failure to state a viable cause of action.

C.     Recommendation of Filing Restrictions.

       Over the past two months, Plaintiff has filed six new cases (including the

present case), pro se, all of which apparently relate to his attempted music career.

Plaintiff has been granted IFP status in each of these cases:

Case Number:                Case Name:                  Status of Case:

20-1091-JAR-GEB             Jones v. Gaulden            filed 4/2/20; Complaint found
                                                        to be insufficient; closed
                                                        5/28/20 per motion to dismiss
                                                        filed by Plaintiff

20-1097-EFM-KGG             Jones v. Netflix Corp.      filed 4/8/20; Complaint found
                                                        to be insufficient/Magistrate
                                                        Judge recommended dismissal;
                                                        closed 4/23/20

20-1131-JAR-KGG             Jones v. Wichita            filed 5/18/20; dismissal
                                                        recommended by undersigned
                                                        Magistrate Judge based on
                                                        insufficiency of Complaint

1
  The Court notes that these allegations are duplicative of, although more detailed than,
those alleged by Plaintiff – against the same Defendant – in Case No. 20-1131-JAR-
KGG. The undersigned Magistrate Judge also recommended dismissal in that case.
                                             7
      Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 8 of 13




20-1133-JTM-GEB               Jones v. Epic Games         filed 5/21/20; assigned to
                                                          Magistrate Judge Birzer

20-1138-EFM-KGG               Jones v. Sony Music         filed 5/26/20; Plaintiff filed
                                                          motion to dismiss claims
                                                          against Defendant on 5/28/20
                                                          (pending before District Judge)

20-1142-JAR-KGG               Jones v. Wichita            filed 6/1/2020; dismissal being
                                                          recommended by undersigned
                                                          Magistrate Judge based on
                                                          insufficiency of Complaint

As noted herein, Plaintiff’s Complaints have universally been found to be

insufficient and dismissal has been or will be recommended in each of his cases.

         As indicated above, Plaintiff routinely has been allowed to proceed in forma

pauperis because of his limited financial resources. Further, he has been afforded

the leniency given to litigants proceeding pro se. See Haines v. Kerner, 404 U.S.

519, 520, 92 S.Ct. 594, 595, 30 L.Ed.2d 652 (1972). The Court finds, however,

that Plaintiff has abused these privileges with his serial filing of clearly frivolous

cases.

         It is well-established in this District that “the right of access to the courts is

neither absolute nor unconditional [ … ], and there is no constitutional right of

access to the courts to prosecute an action that is frivolous or malicious.” Tripati

v. Beaman, 878 F.2d 351, 353 (10th Cir.1989) (citations omitted). “The goal of

fairly dispensing justice ... is compromised when the Court is forced to devote its


                                               8
     Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 9 of 13




limited resources to the processing of repetitious and frivolous [claims].” In re

Sindram, 498 U.S. 177, 179-80, 111 S.Ct. 596, 597, 112 L.Ed.2d 599 (1991).

“[T]he Supreme Court has recognized that abuses of this privilege may give rise to

the imposition of filing restrictions.” In re Winslow, 17 F.3d 314, 315 (10th Cir.

1994). “Pro se petitioners have a greater capacity than most to disrupt the fair

allocation of judicial resources because they are not subject to the financial

considerations – filing fees and attorney’s fees – that deter other litigants from

filing frivolous petitions.” Id. (citation omitted). In re Sindram, 498 U.S., at 180,

111 S.Ct., at 597 (citation omitted).

      As such, “[f]ederal courts have the inherent power to regulate the activities

of abusive litigants by imposing carefully tailored restrictions under appropriate

circumstances.” Ysais v. Richardson, 603 F.3d 1175, 1180 (10th Cir. 2010).

Within this context, courts in this District have found the following factors to be

relevant to the determination of imposing filing restrictions:

             (1) the litigant’s history of litigation and in particular
             whether it entailed vexatious, harassing or duplicative
             lawsuits; (2) the litigant’s motive in pursuing litigation,
             e.g., does the litigant have an objective good faith
             expectation of prevailing?; (3) whether the litigant is
             represented by counsel; (4) whether the litigant has
             caused needless expense to other parties or has posed an
             unnecessary burden on the courts and their personnel;
             and (5) whether other sanctions would be adequate to
             protect the courts and other parties.



                                           9
     Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 10 of 13




United States v. Kettler, 934 F.2d 326 (Table) (10th Cir. 1991), 1991 WL 94457,

at *6 (citing Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986)). Ultimately,

the Court must determine “whether a litigant who has a history of vexatious

litigation is likely to continue to abuse the judicial process and harass other

parties.” Id. (quoting Safir, 792 F.2d at 24). Thus, it is appropriate for the Court

to place restrictions on continued filing where the party’s abusive filing history is

set forth, the Court establishes specific requirements that must be completed for the

party to be allowed permission to file, and the party is given appropriate notice and

an opportunity to oppose such restrictions before they are instituted. Ysais, 603

F.3d at 1180 (quoting Tripati, 878 F.2d at 353-54).

      As stated above, Plaintiff has filed six new cases, pro se, in less than two

months, including certain duplicative facts and claims and all of which relate to the

general topic of interference with his music career. The Complaints in each of the

cases have been found to be insufficient or are in the process of being so found.

Plaintiff has moved to dismiss two of the cases himself.

      Plaintiff’s actions in filing these duplicative, frivolous, and legally

insufficient cases have clearly placed an unnecessary burden on the Court and its

personnel. The undersigned Magistrate Judge therefore recommends to the

District Court that the following filing restrictions be placed on Plaintiff to deter

future frivolous lawsuits and to protect the Court, its personnel, and future


                                           10
     Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 11 of 13




defendants from having to expend needless time. Thus, it is recommended that

Terrell Jones be required to obtain leave of Court to submit future filings in any

existing cases currently pending in the U.S. District Court for the District of

Kansas, or to initiate a civil action in the U.S. District Court for the District of

Kansas without representation of an attorney licensed to practice in the State of

Kansas and admitted to practice before this Court. Because the Court recommends

the imposition of these restrictions sua sponte, Jones will be allowed an

opportunity to file objections to the restrictions.



      IT IS THEREFORE ORDERED that Plaintiff’s motion for IFP status (Doc.

3) is GRANTED.

      IT IS RECOMMENDED, however, to the District Court that Plaintiff’s

Complaint (Doc. 1) be DISMISSED. The Clerk’s office shall not proceed to issue

summons in this case.

      IT IS FURTHER RECOMMENDED to the District Court that before

Terrell Jones may submit future filings in existing cases or initiate a civil action in

the U.S. District Court for the District of Kansas, he must comply with the

following injunction:

      1. With the exception of a proper motion for relief from an order under

Fed.R.Civ.P. 60, or an objection to this Order, the Clerk shall not accept or file any


                                           11
     Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 12 of 13




pro se submissions, filings, pleadings, or other documents by Jones or on his

behalf, regardless of the payment of a filing fee, without the express authorization

of a judge of this Court.

      2. Except in compliance with this Order, the Clerk shall not accept any

pleading from Jones which purports to initiate a civil action. If Jones, proceeding

pro se, desires to file a new lawsuit in the District of Kansas, he shall file a petition

with the Clerk requesting leave to file a complaint or other pleading that includes:

             a. A copy of this Order and any subsequent Order;

             b. A copy of the proposed complaint or pleading;

             c. A list of all other lawsuits or other matters currently
             pending or previously filed with this Court or any other
             court, involving the same or similar claims or parties,
             including the case name and number of each case, and
             the current status or disposition of each;

             d. A notarized affidavit certifying:

                    i. The claims have not been previously asserted
                    and/or do not involve issues previously litigated
                    and resolved; and

                    ii. That the claims are not frivolous, malicious, or
                    made in bad faith.

      3. Jones shall mail or otherwise deliver his submissions to the Clerk of the

Court, who shall forward them to a judge of this Court for determination whether

the complaint or pleading is lacking in merit, duplicative, frivolous, or malicious.

The Court will either allow the filing or issue an Order denying it. The
                                           12
     Case 6:20-cv-01142-JAR-KGG Document 4 Filed 06/02/20 Page 13 of 13




undersigned Magistrate Judge recommends that failure to follow these procedures

will result in rejection of any future case Jones attempts to file in this Court.

      IT IS THEREFORE ORDERED that a copy of the recommendation shall be

sent to Plaintiff via certified mail. Pursuant to 28 U.S.C. §636(b)(1), Fed.R.Civ.P.

72, and D.Kan. Rule 72.1.4, Plaintiff shall have fourteen (14) days after service of

a copy of these proposed findings and recommendations to serve and file with the

U.S. District Judge assigned to the case, any written objections to the findings of

fact, conclusions of law, or recommendations of the undersigned Magistrate Judge,

including the recommended dismissal and filing restrictions. Plaintiff’s failure to

file such written, specific objections within the 14-day period will bar appellate

review of the proposed findings of fact, conclusions of law, and the recommended

disposition and restrictions.

      IT IS SO ORDERED AND RECOMMENDED.

      Dated at Wichita, Kansas, on this 2nd day of June, 2020.

                                         S/ KENNETH G. GALE
                                         KENNETH G. GALE
                                         United States Magistrate Judge




                                           13
